Citation Nr: 0331135	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  98-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
August 1952, from March 1957 to June 1961, and from 
September 1963 to January 1978.  Additionally, the veteran 
served with the Air National Guard of Mississippi from 
December 1953 to December 1956.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  At present, the case is before the Board for 
appellate adjudication.

Additionally, the Board notes that the February 1998 
substantive appeal included the issues of entitlement to 
service connection for arthritis and right ankle disorder.  
However, in a November 2001 VA form 21-4138 (Statement in 
Support of Claim), the veteran indicated that he wished to 
withdraw his claim of service connection for arthritis.  As 
well, an August 2000 rating decision granted the veteran 
service connection for a right ankle disability dating back 
to June 1997, the original date of claim.  Hence, the only 
issues before the Board are those set forth in the title 
page of this decision.

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before a hearing officer in 
September 2001.  A copy of the hearing transcript issued 
following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's claimed hypertension is not shown to be 
causally or etiologically related to his active service.

3.  The veteran's claimed left knee disorder is not shown to 
be causally or etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).  

2.  A left knee disorder was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The law affects a case such as this because the claims were 
pending on the date of enactment of the new law.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.    

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).  Accordingly, in general where the 
record demonstrates that the statutory mandates have not 
been satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been informed of the evidence needed to prove 
the claims on appeal via the August 1997 rating decision, 
the February 1998 statement of the case, the multiple 
supplemental statements of the case issued from 1998 to 
2003, and the RO letters issued in February 2001, April 2002 
and June 2003.  Specifically, the veteran has been informed 
that service connection may be granted for diseases or 
injuries which were incurred in or aggravated by active 
service, or which became manifest to a compensable degree 
within a year from service discharge if within the list of 
presumptive diseases.  Additionally, via the RO letters 
issued in February 2001, April 2002 and June 2003; and the 
September 2002 and July 2003 supplemental statements of the 
case, the veteran was given specific information with 
respect to the VCAA and of the changes in the law pursuant 
to the enactment of the VCAA.  The notification requirement 
has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In 
this case, all known and available relevant medical records 
are contained within the claims file, including the 
appellant's service medical records, various private and VA 
medical records, and VA examination reports dated June 2000 
and October 2001.  Furthermore, the appellant has been given 
the opportunity to present testimony during an RO hearing 
held on September 27, 2001.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statue.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, as noted above, via 
the RO letters issued in February 2001, April 2002 and June 
2003; and the September 2002 and July 2003 supplemental 
statements of the case the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law and VA duties pursuant to the enactment of the VCAA.  
Thus, as the February 2001 and April 2002 RO letters, and 
the September 2002 supplemental statement of the case are 
dated more than one year prior to the present Board 
decision, the VA has de facto complied with the statutory 
one-year period provided for the veteran's response to the 
VCAA notice.  

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such 
as hypertension or arthritis, to a compensable degree within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity 
provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

I.  Service Connection for Hypertension.

In this case, the service medical records show that the 
veteran had sporadic elevated systolic pressure.  However, 
he was not diagnosed with hypertension during his active 
service.  Specifically, service medical notations dated 
December 1973 show the veteran's blood pressure was 152/80, 
and notations dated September 1977 show his blood pressure 
was 148/80.

The post-service medical records include records from 
various private health care providers who have treated the 
veteran including, but not limited to, the Tutwiler Clinic, 
O. E. Perry, RPh, Capital Orthopaedic, Dr. Tenore, Dr. 
Vohra, Dr. Whitfield, and University Family Medicine 
Associates.  October 1982 notations from Dr. Whitfield 
indicate the veteran's blood pressure at that time was 
160/110.  Additional records from Dr. Tonore dated from 1984 
to 1999, include a June 1984 diagnosis of hypertension for 
one year.  And, in a December 1998 report, Dr. Tenore 
indicated that, given the veteran's history of elevated 
blood pressure, it was possible that his hypertension began 
to develop towards the end of his service, but that his 
symptoms were managed with lifestyle changes during service 
until he was discharged and began to see a private doctor.  

A June 2000 VA radiology report shows diagnoses of high 
blood pressure, and slight cardiomegaly blunting on the left 
costophrenic angle, and density at the left lung base.  And, 
a June 2000 VA heart examination report indicates the 
veteran was diagnosed with hypertension.  The examiner noted 
that the veteran's claims file was reviewed, and that there 
was no diagnosis of hypertension until 1982 or 1983.  The 
examiner did not feel that the veteran's hypertension began 
during his service as the veteran had only a couple of 
elevated blood pressure readings of his systolic pressure 
during service.

Lastly, an October 2001 VA heart examination report 
indicates that, in spite of the veteran's elevated systolic 
pressure during service, he was not diagnosed with 
hypertension upon discharge.  The examiner further noted 
that it would not be unusual for an individual to have 
occasions of elevated systolic pressure, and which would not 
be indicative of one's carrying a diagnosis of true 
hypertension.  Thus, the examiner concluded that, if the 
examining doctor at the time of the veteran's discharge did 
not feel a diagnosis of hypertension was warranted, a 
diagnosis in retrospect would not be supported by the 
findings of record.

Following a review of the veteran's case, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for hypertension.  
As noted above, the Board acknowledges that the veteran's 
service medical records shows he had elevated systolic 
pressure at least on two occasions during his service, as 
well as acknowledges the December 1998 statement from Dr. 
Tonore indicating that it was possible that hypertension 
began to develop towards the end of the veteran's service.  
However, it is clear from the record that the veteran was 
not diagnosed with hypertension during his active service, 
and that his first diagnosis of hypertension was made in 
1982, about four years after his discharge from service. 

Additionally, in weighing the evidence of record, the Board 
finds that Dr. Tonore's statement is, to say the least, 
speculative and not supported by objective medical data or 
other rationale.  The statement that it was possible that 
the veteran's hypertension began to develop towards the end 
of his service does not provide the degree of certainty 
required to constitute medical nexus evidence.  In this 
respect, the Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  For these reasons, the Board 
concludes that the December 1998 statement from Dr. Tonore 
has less probative value than the medical opinions in the 
June 2000 and October 2001 VA heart examination reports.  
Consequently, the weight of the medical evidence is against 
the appellant's claim of service connection for 
hypertension, and the claim must be denied.

Moreover, the Board acknowledges the sincerity of the 
veteran's statements during the September 2001 RO hearing.  
The veteran is certainly competent to provide an account of 
symptoms he experiences.  Hayes v. Brown, 9 Vet. App. 67, 72 
(1996);  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
However, as the veteran is a lay persons, who is not 
competent to offer an opinion requiring medical knowledge, 
the Board finds that his statements cannot be utilized in 
lieu of competent medical evidence to prove the existence of 
an actual diagnosis of hypertension during service or within 
a year of his discharge from service, and to fulfill the 
nexus requirement.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

Thus, as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for 
hypertension is denied.  The application of the reasonable 
doubt doctrine is, therefore, not warranted in this case.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service Connection for a Left Knee Disorder.

The service medical records include March 1952 notations 
indicating that the veteran complained of pain over the 
tibial tuberosity of the left knee, and September 1977 
notations indicating he had a 1 inch scar on the left knee.

The post-service medical records include records from 
various private health care providers who have treated the 
veteran including, but not limited to, the Tutwiler Clinic, 
O. E. Perry, RPh, Capital Orthopaedic, Dr. Tenore, Dr. 
Vohra, Dr. Whitfield, and University Family Medicine 
Associates.  These records include records from Dr. Tonore 
dated from 1984 to 1999 which include September 1996 
notations indicating the veteran was seen with complaints of 
left knee pain and buckling and was diagnosed with mild 
degenerative joint disease and possible medial meniscal 
lesion.  December 1997 notations from Dr. Tenore include a 
diagnosis of left knee strain.  

A June 2000 VA radiology report shows that the veteran had 
left knee with narrowing of the medial and lateral joint 
space, narrowing of the patellofemoral space, calcification 
of the popliteal artery and findings consistent with 
moderately advanced osteoarthritic changes in the left knee.

A June 2000 VA joints examination report indicates that the 
veteran was diagnosed with mild osteoarthritis of the left 
knee.  The examiner further noted that the veteran's left 
knee problem was an acquired problem, and that it was more 
likely than not that the osteoarthritis of the left knee was 
not due to any injury he sustained in the military.  As 
well, it was noted that the veteran did not present evidence 
of Osgood-Schlatter's disease or of a congenital disorder.

October 2000 notations from Brooks, D.O., from the Tutwiler 
Clinic indicate that the veteran's original ankle injury was 
the cause of the veteran's knee, hips and back pain.

Lastly, an October 2001 VA joints examination report shows 
that the veteran's degenerative joint disease of the left 
knee was least likely possible related to the right ankle 
condition.  Given that the veteran had not sought any 
assistance for several years after discharge from service 
and the medical evidence showing complaints of knee pain 
beginning in 1996, the examiner noted that the left knee 
condition was more of an age-related phenomenon with 
degenerative changes than due to the right ankle.  The 
examiner further noted that  it was possible that he could 
have altered gait patterns if he had acute exacerbations of 
the right ankle.  However, based on the history of lack of 
treatment through the years and lack of symptoms until the 
late 1990s, the examiner strongly believed that the 
veteran's left knee condition was not related to the 
residuals of a right ankle injury sustained in service. 

Following a review of the veteran's case, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for a left knee 
disorder.  As noted above, the Board acknowledges that the 
veteran's service medical records include March 1952 
notations indicating complaints of pain over the tibial 
tuberosity of the left knee, and the October 2000 statement 
from Dr. Brooks from the Tutwiler Clinic indicating that the 
veteran's original ankle injury was the cause of the 
veteran's knee, hips and back pain.  However, it is clear 
from the record that the veteran was not diagnosed with a 
left knee disorder, including degenerative joint disease, 
during his active service, and that the first time that he 
was treated for left knee problems after service was in 
1996, about 18 years after his discharge from service.  
Additionally, in weighing the evidence of record, the Board 
finds that Dr. Brooks' statement is conclusory, lacks an 
explanation as to why/how Dr. Brooks arrived at that 
conclusion, and fails to point out the objective findings 
upon which such conclusion was based.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  As well, the law is clear that a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998).  For these 
reasons, the Board concludes that the October 2000 statement 
from Dr. Brooks has less probative value than the opinions 
in the June 2000 and October 2001 VA joint examination 
reports.  Consequently, the weight of the medical evidence 
is against the appellant's claim of service connection for a 
left knee disorder, and the claim must be denied.

Moreover, the Board acknowledges the sincerity of the 
veteran's statements during the September 2001 RO hearing.  
The veteran is certainly competent to provide an account of 
symptoms he experiences.  Hayes v. Brown, 9 Vet. App. 67, 72 
(1996);  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
However, as the veteran is a lay person, who is not 
competent to offer an opinion requiring medical knowledge, 
the Board finds that his statements cannot be utilized in 
lieu of competent medical evidence to prove the existence of 
an actual diagnosis of a left knee disorder, including 
degenerative joint disease, during service or within a year 
of his discharge from service, and to fulfill the nexus 
requirement.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

Thus, as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for a 
left knee disorder is denied.  The application of the 
reasonable doubt doctrine is, therefore, not warranted in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for hypertension is denied.

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



